Beasley, Judge.
On certiorari our decision affirming the trial court in White v. *62State, 181 Ga. App. 354 (352 SE2d 205) (1986), has been reversed by the Supreme Court in White v. State, 257 Ga. 236 (356 SE2d 875) (1987). Accordingly, our decision is vacated and the judgment of the Supreme Court is made the judgment of this Court.
Decided September 8, 1987.
Will Ed Smith, for appellant.
Beverly B. Hayes, District Attorney, Samuel A. Hilbun, Assistant District Attorney, for appellee.

Judgment reversed.


Birdsong, C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope and Benham, JJ., concur.